ORDER
PER CURIAM.
Following a jury trial, Antwan Herndon appeals, his conviction of two counts of first-degree attempted robbery, Section 569.020, one count of first-degree burglary, Section 569.160, one count of kidnapping, Section 565.110, and four counts of armed criminal action, Section 571.015 (RSMo Cum. Sup. 2016). Defendant submits one point on appeal, contending the trial court abused its discretion in allowing the State to cross-examine him about his opinion of a state .witness. We affirm. .:
The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).